United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 21, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10630
                         Summary Calendar



ADRIAN ROSALES,

                                    Petitioner-Appellant,

versus

BUREAU OF IMMIGRATION AND CUSTOMS ENFORCEMENT,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:03-CV-115
                      --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Adrian Rosales, Texas prisoner # 1015463, appeals from the

district court’s dismissal of his 28 U.S.C. § 2241 petition in

which sued the Bureau of Immigration and Customs Enforcement to

attack his 2002 removal order.   The district court held that it

lacked jurisdiction over the petition because Rosales, who is

currently serving a 65-year state sentence for aggravated

kidnaping, is not is not in custody on any immigration charge.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 04-10630
                               -2-

     Rosales has not demonstrated error in the district court's

determination that he failed to meet the “in custody” requirement

for purposes of 28 U.S.C. § 2241 jurisdiction.   See Zolicoffer v.

United States Dep’t of Justice, 315 F.3d 538, 540 (5th Cir.

2003); United States ex rel. Marcello v. Dist. Director, INS,

634 F.2d 964, 970 (5th Cir. 1981).

     AFFIRMED.